DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 31 August 2022, where:
Claims 2-4 have been cancelled;
Claims 13 and 15 added (Claim 13 incorporates the limitations of Claim 1 and cancelled claim 2);.
Claims 1, 5-15 pending in this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2005/0225056 issued to Dotsey et al. (cited in the IDS filed on 1/25/2021).
Regarding Claims 1 and 8, Dotsey teaches in Figures 1- 30 and respective portions of the specification of a stroller comprising: 
a frame (100); and 
a basket (500) disposed on the frame, the basket (500) comprising: 
a tube mount (130) disposed on the frame (100), the tube mount comprising a first mount member (130) and a second mount member (P6), the first mount member (130) being disposed on the frame (100), and the second mount member (P6) being rotatably combined (see Figure 7) with the first mount member (100); 
a first tube member (120) connected to the first mount member (130) of the tube mount (130); 
a second tube member (510) disposed on the second mount member (P6) of the tube mount (130) and rotatably switchable relative to the frame (100) between a folded position and an unfolded position (see at least Figure 2) by rotation of the second mount member (P6) relative to the first mount member (130); and 
a basket (520) covering disposed on (see at least Figures 1 and 2) the first tube member (120) and the second tube member (510), a storage space (interior of the basket) being enclosed by the basket covering, and a volume of the storage space being adjustable (rotation of second tube member adjusts the volume) by rotation of the second tube member relative to the frame (100).
Allowable Subject Matter
Claims 13-15 allowed.
Claims 5-7 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, page 8, “Dotsey et al. fail to disclose, ‘a basket covering disposed on the first tube member and the second tube member’, recited in claims 1 and 8 of the present application.’ ”
The examiner respectfully disagrees.  As shown in Figure 1 below, the basket covering (520) is shown to be disposed on the first tube mount (120) at annotation A and on the second tube mount (510) at annotation B.

    PNG
    media_image1.png
    549
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    561
    media_image2.png
    Greyscale



Figure 1: Annotated Figures 1 and 2 for U.S. Patent Publication No. 2005/0225056 issued to Dotsey.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618